DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first cavity having first sidewalls and first angled corners therebetween, the second cavity having second sidewalls and second angled corners therebetween (claim 8), and the first thickness is different from the second thickness (claims 11, and 26) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 thru 13, and 23 thru 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 6-7 of claim 8, the applicant states “the first cavity having first sidewalls and first angled corners therebetween, the second cavity having second sidewalls and second angled corners therebetween”; however, it appears (see, for example, FIG. 3A) that the first sidewalls do not actually have the first angled corners therebetween (i.e. between the first sidewalls) but rather the first angled corners are outside the first sidewalls.  The same applies to the limitation “the second cavity having second sidewalls and second angled corners therebetween.”  Further, in the limitation “angled corners”, the term “angled” is broad since it does not state what the angle is defined from.  For example, even corners that are perpendicular may be defined as “angled” since the corners are formed by a 90 degree angle.  Appropriate clarification and/or correction are required.
In lines 5-6 of claim 24, the applicant states “the first cavity covering the first light sensor, and the second cavity covering the second light sensor”; however, it appears (see, for example, FIG. 3A) rather that the first cavity 322 is above the first light sensor 312 than actually “covering” the first light sensor.  The same applies to the limitation “the second cavity covering the second light sensor.”  Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	In view of the 112 rejection above, claim(s) 8 thru 10, 13, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 2020/0266225 A1 in view of Wong et al. US 2019/0004207 A1.  Cheng discloses (see, for example, FIG. 5) a sensor package comprising a semiconductor die 100, first and second light sensors 106, first cavity 312, second cavity 312, first light filter 316, and second light filter 316.  In paragraph [0032], Cheng discloses the semiconductor substrate 100 may be a die.  In paragraph [0073], Cheng discloses the light filters may have different colors.  In FIG. 3F, Cheng discloses first sidewalls S2 being slanted, and at the corner (i.e. the corner is pointed to by element 313), the angle is pointed downward (i.e. angled corner).  The same applies to the second sidewalls and second angled corners.  Cheng in view of Wong does not clearly disclose a mold compound.  However, Wong discloses (see, for example, FIG. 2-4) a sensor package comprising a mold compound 70.  It would have been obvious to one of ordinary skill in the art to have a mold compound in order to enclose the cavities and insulate the sensor package in an easy manufacture process.   
	Regarding claim 9, see, for example, paragraph [0026] wherein Cheng discloses a near-infrared wavelength band, which is generally considered 800-2500 nm, which falls within the infrared range between 780 nm and 1 mm.  Further, it would have been obvious to one of ordinary skill in the art to have the first target wavelength range being an infrared light wavelength range in order to filter light in ranges according to the preferences of the user.  
Regarding claim 10, Cheng in view of Wong does not expressly disclose the first light filter having a thickness of at least 0.5 millimeters; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have this thickness in order to adequately cover the light sensor, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, see, for example, claim 1 wherein Wong discloses the encapsulation polymer being opaque.
Regarding claim 23, Cheng in view of Wong does not clearly disclose the first and second light filters having properties including at least one of: a viscosity ranging from 1.0 Pascal-seconds to 1.5 Pascal-seconds at 23 degrees Celsius prior to curing; a hardness ranging between 80 and 90 on a type D Shore hardness scale; a flexural strength ranging from 50 to 60 Mega Pascals; a flexural modulus ranging from 1400 to 1500 Mega Pascals; a glass transition temperature ranging from 160 to 180 degrees Celsius; a volume resistivity ranging from 80 to 90 tera Ohm-meters; or a moisture permeation ranging from 3.0 to 5.0 grams/m2-days.  However, it would have been to one of ordinary skill in the art to have one of these properties in order to have a color filter structurally strong enough to filter light in the sensor package with an easy manufacture process, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
6.	Claim(s) 11, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 2020/0266225 A1 in view of Wong et al. US 2019/0004207 A1 as applied to claims 8-10, 13, and 23 above, and further in view of Velichko US 9,373,732 B2.  Cheng in view of Wong does not disclose the first light filter fills only a portion of the first cavity and having a first thickness; the second light filter fills only a portion of the second cavity and having a second thickness; and the first thickness is different from the second thickness.  However, Velichko discloses (see, for example, FIG. 4, and column 4, line 55) filters 58 that having different thicknesses that only fill a portion of the cavities 68.  It would have been obvious to one of ordinary skill in the art to have the first light filter fills only a portion of the first cavity and having a first thickness; the second light filter fills only a portion of the second cavity and having a second thickness; and the first thickness is different from the second thickness in order to prevent the filter from overflowing, and accommodate different coverages of the light sensors according to the preferences of the user.  Furthermore, such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 24, see, for example, the rejection for claims 8, and 11 above.
	Regarding claim 26, see, for example, the rejection for claim 11 above, 

7.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 2020/0266225 A1 in view of Wong et al. US 2019/0004207 A1 as applied to claims 8-10, 13, and 23 above, and further in view of Ito et al. US 2019/0018174 A1.  Cheng in view of Wong does not clearly disclose the light filters being made of silicone, epoxy base material, metal particles and organic dye.  However, Ito discloses (see, for example, paragraph [011]-[0039]) discloses a color filter made with various materials.  In paragraph [0102], Ito discloses the use of metal compounds such as metal oxides, etc.  In paragraph [0103], Ito discloses the use of organic pigments (i.e. organic dyes).  In paragraph [0612], Ito further discloses the use of a polysiloxane-based resin which is a type of silicone.  In paragraph [00172-0174], Ito discloses epoxy.  It would have been obvious to one of ordinary skill in the art to have the light filters being made of silicone, epoxy base material, metal particles and organic dye in order to make a color filter with an excellent linearity of pattern within a curable composition, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

8.	Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 2020/0266225 A1 in view of Wong et al. US 2019/0004207 A1 in view of Velichko US 9,373,732 B2 as applied to claims 11, 24, and 26 above, and further in view of Ito et al. US 2019/0018174 A1.  Cheng in view of Wong in view of Velichko does not clearly disclose the light filters being made of silicone, epoxy base material, metal particles and organic dye.  However, Ito discloses (see, for example, paragraph [011]-[0039]) discloses a color filter made with various materials.  In paragraph [0102], Ito discloses the use of metal compounds such as metal oxides, etc.  In paragraph [0103], Ito discloses the use of organic pigments (i.e. organic dyes).  In paragraph [0612], Ito further discloses the use of a polysiloxane-based resin which is a type of silicone.  In paragraph [00172-0174], Ito discloses epoxy.  It would have been obvious to one of ordinary skill in the art to have the light filters being made of silicone, epoxy base material, metal particles and organic dye in order to make a color filter with an excellent linearity of pattern within a curable composition, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 8-13, and 23-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Eugene Lee
September 29, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815